Citation Nr: 0824598	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  05-33 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her daughters



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1945.  The appellant is the veteran's widow.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In May 2007, the appellant testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board also received an independent medical expert (IME) 
opinion regarding the issue on appeal in February 2008 and a 
supplemental opinion in April 2008.  The appellant and her 
representative were provided with a copy of the opinions and 
allowed the appropriate amount of time for response.  
38 C.F.R. § 20.903 (2007).  The appellant responded in May 
2008 that she had no further argument or evidence to submit 
and asked the Board to proceed with the adjudication of her 
appeal.  


FINDINGS OF FACT

1.  The veteran died in June 2003; the immediate cause of his 
death was sudden death due to coronary artery disease.

2.  The veteran's cause of death is shown to be proximately 
caused by the failure to diagnose and treat the veteran's 
pneumonia.


CONCLUSION OF LAW

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death as a result of VA 
treatment is established.  38 U.S.C.A. §§ 1151, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.361, 3.800 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In light of the full grant of benefits sought on appeal with 
respect to the appellant's claim, no further notification or 
assistance is necessary to develop facts pertinent to this 
claim.

Analysis 

The appellant essentially contends that the veteran died due 
to misdiagnosis and inadequate treatment by the VA hospital 
on the day before his death.  	

Under VA laws and regulations, when a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability or death as the result of VA training, 
hospitalization, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death were service connected.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. §§  3.361, 3.800 (2007).

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b) (2007).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1) (2007).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2) (2007).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In the present case, the veteran's VA treatment records 
reveal that he presented to the ECU with chief complaints of 
increased fatigue, lethargy, fevers and chills, and left 
sided hip pain on June 12, 2003.  After evaluation, the 
discharge diagnosis was urinary tract infection.  The plan 
for treatment was Cipro for seven days and return to ECU if 
there was no improvement in 2 days.  A June 13, 2003 addendum 
reads that the veteran's chest x-ray showed "RML 
consolidation, likely pneumonia" and notes that a physician 
called the veteran and left a message asking the veteran to 
call VA with a progress report because although the veteran 
was on Cipro there may be a need to broaden coverage due to 
such findings.  Later that day, the appellant called and told 
the physician that the veteran had died early that morning.    

The veteran's death certificate reflects that the veteran 
died on June 13, 2003 of sudden death due to coronary artery 
disease.  

An independent physician (Dr. D.E.B.) specializing in 
internal medicine reviewed the claims folder and provided a 
medical expert opinion in February 2008 and April 2008 
correspondence addressing the medical question of whether 
VA's failure to timely diagnose and properly treat the 
symptoms presented by the veteran in the ECU on June 12, 2003 
proximately caused the veteran's sudden death due to coronary 
artery disease and, if so, whether VA's actions demonstrated 
a failure to exercise the degree of care that would be 
expected of a reasonable health care provider.  After 
providing a thorough summary of relevant medical events and 
the medical history with respect to the veteran's treatment 
at VA as documented in the claims folder, Dr. D.E.B. 
concluded that the presence of pneumonia in an elderly 
patient with the multiple medical problems reported in the 
medical history and clinical findings reported in the 
veteran's case should have led to hospitalization by VA.  He 
also wrote that the failure to hospitalize the veteran and 
provide appropriate antibiotic therapy could have reasonably 
led to hypoxemia and coronary artery stress.  He further 
noted that in such a situation, "the risk for cardiac arrest 
is increased, as would be the risk of death."  Dr. D.E.B. 
concluded his opinion by stating that the physicians should 
have reviewed the veteran's chest radiographs prior to 
deciding whether he should have been discharged from the 
Emergency Room.  As Dr. D.E.B. reviewed the entire record and 
provided a sound rationale for his conclusions and there is 
no competent medical opinion to the contrary of record, the 
Board affords his opinion great probative value.  

Although Dr. D.E.B. did not expressly find that the cause of 
the veteran's death was proximately caused by inadequate VA 
treatment, the Board notes that it is certainly implied by 
the physician's statements.  Thus, the probative medical 
opinion evidence of record tends to show that VA's failure to 
timely diagnose and properly treat the veteran's pneumonia 
likely caused the continuance or natural progress of the 
illness, which led to the veteran's death.  Furthermore, the 
probative medical opinion evidence of record establishes that 
VA probably failed to exercise the degree of care that would 
be expected of a reasonable health care provider in failing 
to review the veteran's chest x-rays prior to his discharge 
from ECU and failing to hospitalize the veteran and provide 
appropriate antibiotic therapy for his illness.  In the 
absence of competent expert opinion countering Dr. D.E.B.'s 
review, the doctrine of reasonable doubt supports the 
allowance of the claim.  

ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


